DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 has been entered.

Response to Amendment
The amendment filed 12 October 2021 has been entered. 
Claim(s) 17, 19, and 21-22 is/are amended;
Claim(s) 1-16 is/are canceled;
Accordingly, claim(s) 17-22 is/are pending and considered below. Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 112(b) rejections, otherwise noted in current Office Action below, previously set forth in the Final Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baxter (US 2015/0173746 A1).
Regarding claim 17, Baxter discloses a surgical end effector (at least Fig. 38), comprising:
an elongate channel (5014) including a bottom (the bottom thereof) including a proximal end, a distal end, and a length between the proximal end and the distal end (a proximal end, a distal end, and a length therebetween), wherein the elongate channel is configured to operably support a staple cartridge therein (30), wherein the elongate channel comprises an opening in the proximal end of the elongate channel (slot 5210), and wherein the opening does not extend the entire length between the proximal end and the distal end (Fig. 38);
an anvil (5020) including a proximal anvil end, a distal anvil end (a proximal end and a distal end thereof), longitudinal rows of staple forming cavities (cavities therein), and an anvil length extending between the proximal anvil end and the distal anvil end (an anvil length therebetween), wherein the anvil comprises a longitudinal slot (5026) defined therein extending intermediate the longitudinal rows of staple cavities (Fig. 38 and [0235]);
an I-beam (knife bar assembly 5600) configured to translate between a starting position adjacent the proximal end of the bottom of the elongate channel and an ending position adjacent the distal end of the bottom of the elongate channel ([0239]), wherein the I-beam is retractable back into the starting position ([0239]), and wherein the I-beam comprises: 
an anvil side (upper half);
a channel side (lower half);
a distal end (5610) including an anvil cam (5616) configured to engage the anvil (see analogous assembly in Fig. 45), a channel cam (5614) configured to engage the channel (see analogous assembly in Fig. 45), and a solid body (at least 5620) extending between the anvil cam and the channel cam (Fig. 38); and
a flexible proximal end (“The knife bar assembly 5600 may comprise a knife bar 5602 that may flex as the end effector 5012 is articulated”, [0239]); and
a first position indicator on the I-beam (top surface of 5616), wherein the first position indicator is on the anvil side of the I-beam (Fig. 38); and
a second position indicator (bottom surface of 5614) on the channel side of the I-beam, wherein the position of the I-beam in its starting position can be verified via the second position indicator by way of the opening (the position of the I-beam can be verified by looking at the position of the bottom surface of 5614 by way of the opening 5210 in the channel 5014).

Regarding claim 18, modified Baxter discloses the surgical end effector of Claim 17, further comprising the staple cartridge (30).  
Regarding claim 19, Baxter’s discloses a surgical end effector (at least Fig. 38), comprising:
an elongate support (5014) comprising a proximal end, a distal end, and a length between the proximal end and the distal end (a proximal end, a distal end, and a length therebetween), wherein the elongate support is configured to operably support a staple cartridge therein (30);
an anvil (5020) including a proximal anvil end, a distal anvil end (a proximal end and a distal end thereof), longitudinal rows of staple forming cavities (cavities therein), and an anvil length extending between the proximal anvil end and the distal anvil end (an anvil length therebetween), wherein the anvil comprises a longitudinal slot (5026) defined therein extending intermediate the longitudinal rows of staple cavities (Fig. 38 and [0235]);
a knife member (knife bar assembly 5600) configured to translate between a starting position adjacent the proximal end of the bottom of the elongate support and an ending position adjacent the distal end of the bottom of the elongate support (([0239]), wherein the knife member is retractable back into the starting position (([0239]), and wherein the knife member comprises: 
an anvil side (upper half);
a support side (lower half);
a distal end (5610) including an anvil cam (5616) configured to engage the anvil (see analogous assembly in Fig. 45), a support cam (5614) configured to engage the channel (see analogous assembly in Fig. 45), and a solid body (at least 5620) extending between the anvil cam and the support cam (Fig. 38); and
a flexible proximal end (“The knife bar assembly 5600 may comprise a knife bar 5602 that may flex as the end effector 5012 is articulated”, [0239]);
a first position indicator on the knife member (top surface of 5616), wherein the first position indicator is on the anvil side of the knife member (Fig. 38); and
a second position indicator (bottom surface of 5614) on the support side of the knife member, wherein the second position indicator comprises an opening in the proximal end of the elongate support (Fig. 38), and wherein the opening does not extend the entire length between the proximal end and the distal end of the elongate support, and wherein the starting position of the knife can be verified via the second position indicator (Fig. 38).

Regarding claim 20, modified Baxter discloses the surgical end effector of Claim 19, further comprising the staple cartridge (30).  

Allowable Subject Matter
Claim(s) 21-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
the prior art of record fails to disclose or make obvious the claimed invention including the following features: “wherein said first position indicator comprises a light source and wherein said second position indicator comprises a light source”.

Therefore, the combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 17 and 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection (current anticipatory rejection is made in view of Baxter to US 2015/0173746 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731